United States Navy-Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                               Appellee

                                       v.

                      Tyler J. GOODLIN
            Lance Corporal (E-3), U.S. Marine Corps
                                  Appellant
                          _________________________

                              No. 201800159
                          _________________________

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
                          Decided: 22 January 2019.
                          _________________________

              Military Judge: Major Terrance J. Reese, USMC.
   Approved Sentence: Reduction to pay grade E-1, 40 months’
   confinement, 1 and a dishonorable discharge. Sentence adjudged 6
   March 2018 by a general court-martial convened at Camp Lejeune,
   North Carolina, consisting of a military judge sitting alone.
            For Appellant: Commander Mark Takla, JAGC, USN.
          For Appellee: Lieutenant Timothy C. Ceder, JAGC, USN.
                          _________________________

         This opinion does not serve as binding precedent, but
              may be cited as persuasive authority under
           NMCCA Rule of Practice and Procedure 30.2(b).



   1  The convening authority suspended confinement in excess of 15 months pursu-
ant to a pretrial agreement.
                      United States v. Goodlin, No. 201800159


                           _________________________

                 Before FULTON, CRISFIELD, and HITESMAN,
                           Appellate Military Judges.

PER CURIAM:
    A military judge sitting as a general court-martial convicted the appel-
lant, pursuant to his pleas, of a single specification of aggravated assault in
violation of Article 128, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§ 928. The appellant raises a single assignment of error contending that his
adjudged sentence to a dishonorable discharge is inappropriately severe. We
disagree and affirm the findings and sentence.

                                     I. BACKGROUND

    The appellant was on the ground level in the designated smoking area
near the barracks when he engaged in a verbal altercation with a Marine on
the third deck balcony of the barracks. Challenges were made and a physical
altercation became imminent when the Marine on the third deck began to
make his way down to the smoking area to confront the appellant. Mean-
while, the appellant went to his room and obtained a three-foot long, seven
pound metal rod. A Marine Corporal, who had witnessed the verbal alterca-
tion, observed that the appellant had the metal rod, and attempted to inter-
vene and de-escalate the situation. Without warning, the appellant swung
the rod like a “baseball bat” 2 striking the Corporal in the face. The force of
the blow broke the Corporal’s jaw into six pieces, knocked out two of his
teeth, and resulted in significant scaring and nerve damage to his face. The
Corporal nearly died from complications associated with the injuries and had
to be placed in a medically induced coma for several days. The Corporal un-
derwent extensive emergency lifesaving and reconstructive surgeries.
    During the presentencing hearing, the appellant presented evidence in
extenuation and mitigation. Through witnesses and his own unsworn state-
ment, the appellant focused on his character for peacefulness and his experi-
ence of being beaten up in high school. The trial counsel presented evidence
focusing on the extent of the injuries to the victim.




   2   Prosecution Exhibit 1 at 2.



                                           2
                  United States v. Goodlin, No. 201800159


                              II. DISCUSSION

    We “may affirm only such finding of guilty and the sentence or such part
or amount of the sentence, as [we] find[] correct in law and fact and deter-
mine[], on the basis of the entire record, should be approved.” Article 66(c),
UCMJ. “Sentence appropriateness involves the judicial function of assuring
that justice is done and that the accused gets the punishment he deserves.”
United States v. Healy, 26 M.J. 394, 395 (C.M.A. 1988). This requires our “in-
dividualized consideration of the particular accused on the basis of the nature
and seriousness of the offense and the character of the offender.” United
States v. Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (citation and internal quo-
tation marks omitted). In making this assessment, we analyze the record as a
whole. Healy, 26 M.J. at 395. Despite our significant discretion in determin-
ing sentence appropriateness, we must remain mindful that we may not en-
gage in acts of clemency. United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F.
2010).
    The appellant had no disciplinary issues prior to the incident that result-
ed in his court-martial. However, the level of violence with which he attacked
a fellow Marine who was attempting to de-escalate the situation far out-
weighs his otherwise good service record and character for peacefulness. Re-
viewing the nature and seriousness of the offense and the character of the
offender we are satisfied that the appellant’s sentence is appropriate.

                             III. CONCLUSION

   We are convinced that the findings and the sentence are correct in law
and fact and that no error materially prejudicial to the substantial rights of
the appellant was committed. Arts. 59(a) and 66(c), UCMJ. The findings and
sentence are AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      3